Title: Thomas Jefferson to Wilson Cary Nicholas, 19 March 1817
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello
Mar. 19. 17.
          
          A considerable time ago I recieved from the Historical committee of the Philosophical society of Philada a letter informing me they were in possession of a MS. volume, which from their description I concluded must be a copy of Colo Byrd’s journal of the Carolina boundary. it was on that occasion I asked the favor of you to procure me the reading that work.  as they meant to print it, they  theirs and there was no author’s name, they asked me to make enquiry concerning it and sent me their copy. on comparing them, the handwriting is the same, the subject the same, and unquestionably the author the same. yet they are different compositions, often mentioning the same circumstances, but more frequently supplementory each to the other, so that neither is compleat of itself. I think therefore that if one is printed the other should be also. as I do not know from what member of the Westover family you obtained the one you sent me, I must again avail myself of your kind mediation to know whether we may be permitted the use of this one to print it. I will undertake for the return of a printed copy of both instead of this; for manuscripts get so cut up and dirtied in the process of printing as to be in fact destroyed. I reserve both these works in my hands until I can obtain an answer, but ready to return this one whenever required. I salute you with constant affection and respect.
          Th: Jefferson
        